ON PETITION FOR REHEARING.
Appellant in her petition for a rehearing says we erred in holding that the eight jurors "were substitutes placed in the panel by the sheriff under order of the court," when, as she says, the bill of exceptions shows the trial judge selected and designated the eight persons who were placed on the jury. The weakness of this contention is that the record does not support the statement that the court selected and designated the persons to be placed in the panel. The order-book entry upon this subject states that the court ordered the sheriff to place eight men in the panel as substitutes for the eight who were excused; that the sheriff selected from the bystanders eight persons and placed them in the panel. True, each of the eight bystanders, when examined voir dire in answer to questions, stated he was not one of the jurors whose name had been drawn out of the jury box by the jury commissioners; and that he had been placed on the jury as a substitute for one who had been so drawn and who had been excused by the court. After having so testified each of said bystanders was asked if the "court substituted" him, to which he answered "Yes."
Appellant insists the answers of the bystanders to *Page 523 
the effect that they were substituted by the court, imports absolute verity and must be so accepted by this court, 9.  notwithstanding the order-book entry so made by the trial court. The bill of exceptions imports absolute verity as to the testimony of each juror on his voir dire. The bill of exceptions does not disclose anything concerning the circumstances connected with the selecting of the talesmen and the placing of them in the panel. The record as made by the court prior to the examination of the jury voir dire states that the sheriff was by the court ordered to select eight bystanders and place them in the panel, and it is not to be overthrown by the statement of the juror that he was substituted by the court.
Rehearing denied.
Dausman, J., absent.